Per Curiam,
We are not convinced of error in any of the assignments filed on this appeal. All the questions raised by them were thoroughly discussed and carefully considered by counsel and court previous to the appeal, and the conclusion arrived at was against the appellant’s contention. In the opinion of the court on exceptions the principal matter passed upon was the appellant’s claim to the policy issued in 1888. The claim was rejected and held to be in fraud of the creditors. In this we discover no error, and in connection with it we may add that we find nothing in the decree appealed from which requires a reversal or modification.
Decree affirmed and appeal dismissed at the cost of the appellant.